NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4177-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANTHONY M. HARRIS,

     Defendant-Appellant.
_______________________

                   Submitted February 9, 2022 – Decided August 31, 2022

                   Before Judges Gilson, Gooden Brown and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Burlington County, Indictment No. 18-
                   09-1246.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Anderson D. Harkov, Designated Counsel,
                   on the brief).

                   Scott A. Coffina, Burlington County Prosecutor,
                   attorney for respondent (Nicole Handy, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      After defendant's first trial resulted in a hung jury, defendant was re-

tried before a second jury and convicted of aggravated manslaughter, N.J.S.A.

2C:11-4(a)(1); possession of a handgun for an unlawful purpose, N.J.S.A.

2C:39-4(a)(1); and unlawful possession of a weapon, N.J.S.A. 2C:39-5(b)(1).

He was sentenced to an aggregate extended term of fifty years of

imprisonment, subject to an eighty-five percent period of parole ineligibility

pursuant to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

      The convictions stemmed from a shooting during a fistfight that resulted

in the death of an onlooker. Although ballistics evidence showed that multiple

weapons had been fired, the victim was likely killed by three shots fired from a

single .38 caliber weapon, and the State produced three witnesses who

implicated defendant.     The three witnesses, two of whom were only

forthcoming after their own arrests on unrelated matters, gave conflicting

testimony on certain points, and one of the witnesses did not identify

defendant in the courtroom.

      On appeal, defendant raises the following points for our consideration:

            POINT ONE

            THE COURT ERRED WHEN IT FAILED TO
            GRANT DEFENDANT'S MOTION FOR A
            JUDGMENT OF ACQUITTAL, MADE AT THE


                                                                         A-4177-18
                                      2
END OF THE STATE'S CASE AND AS PART OF
HIS MOTION FOR A NEW TRIAL AFTER THE
VERDICT.

POINT TWO

THE TRIAL COURT COMMITTED REVERSIBLE
ERROR WHEN IT FAILED TO INSTRUCT THE
JURY WHAT WAS AND WAS NOT EVIDENCE,
AND AS A CONSEQUENCE OF THE COURT'S
ERROR THE JURY CLEARLY CONSIDERED
PREJUDICIAL INFORMATION THAT WAS NOT
IN  EVIDENCE    WHICH   SHOULD  HAVE
RESULTED IN A MISTRIAL.

POINT THREE

THE NUMEROUS OMISSIONS OF CRITICAL
COMPONENTS OF THE JURY INSTRUCTIONS
DIVERTED THE JURY'S FOCUS FROM THE
PITFALLS AND GAPS IN THE STATE'S CASE
AND DEPRIVED DEFENDANT OF HIS RIGHT TO
A FAIR TRIAL. (NOT RAISED BELOW).

    A. The Trial Court Committed Reversible
    Error When It Failed To Instruct The Jury
    What Was And Was Not Evidence.

    B. Despite The Fact That Five Witnesses
    Were Examined By Both Sides On Prior
    Inconsistent Statements, The Court Failed
    To Instruct The Jury That Such
    Statements Can Be Considered By The
    Jury As Affecting The Witnesses'
    Credibility.

    C. The Failure Of The Trial Court To
    Give A Causation Charge Tailored To The

                                                A-4177-18
                       3
    Facts Of This Case Steered The Jury
    Away From Defendant's Version Of The
    Facts And Was Highly Prejudicial.

    D. Despite Repeated References To
    Defendant's Photograph Being Shown To
    Witnesses By Law Enforcement The Trial
    Court Failed To Give The Model Charge
    On Police Photographs.

POINT FOUR

THE ERRONEOUS AND ONE[-]SIDED SUMMARY
OF THE EYEWITNESS TESTIMONY DURING
THE     COURT'S  JURY     INSTRUCTIONS,
COMBINED WITH [ITS] REPEATED OMISSIONS
OF JURY CHARGES THAT SUPPORTED THE
DEFENSE VERSION OF THE CASE, EXPOSED
THE COURT'S BIAS IN FAVOR OF THE
PROSECUTION TO THE JURY, THUS DEPRIVING
DEFENDANT OF HIS CONSTITUTIONAL RIGHT
TO A FAIR TRIAL.

POINT FIVE

ON TWO OCCASIONS THE COURT ALLOWED
THE STATE TO IMPEACH ITS OWN WITNESSES
WITH PRIOR INCONSISTENT STATEMENTS
WITHOUT CONDUCTING A HEARING OUTSIDE
THE PRESENCE OF THE JURY, PURSUANT TO
N.J.R.E. 104, THUS DEPRIVING DEFENDANT OF
HIS CONSTITUTIONAL RIGHT TO A FAIR
TRIAL. (NOT RAISED BELOW).

POINT SIX

AS A RESULT OF THE CUMULATIVE EFFECT OF
THE ERRORS RAISED IN POINTS ONE

                                             A-4177-18
                     4
            THROUGH FIVE, SUPRA, DEFENDANT WAS
            DEPRIVED OF HIS CONSTITUTIONAL RIGHT TO
            A FAIR TRIAL. (NOT RAISED BELOW).

            POINT SEVEN

            THE SENTENCE IMPOSED BY THE TRIAL
            COURT    CONSTITUTED   AN   ABUSE  OF
            DISCRETION   BECAUSE    IT IMPOSED  A
            DISCRETIONARY EXTENDED TERM AFTER THE
            STATE FILED AN INVALID NOTICE AND BY
            IMPOSING   A    SENTENCE   THAT   WAS
            EXCESSIVE,    REQUIRING    DEFENDANT'S
            SENTENCE BE VACATED AND THE CASE
            REMANDED TO THE TRIAL COURT FOR A NEW
            SENTENCE HEARING.

                  A. The State's Notice Of Motion For An
                  Extended Term Violated [Rule] 3:21-4e.

                  B. The Sentence Imposed By The Trial
                  Court Was Excessive.

We find sufficient merit in defendant's challenge to various aspects of the jury

charge to require reversal of defendant's convictions.

                                       I.

      We glean the following facts from the seven-day trial conducted on

various dates in October 2018, during which the State produced twelve

witnesses, consisting of civilian and law enforcement witnesses, including

crime scene investigators, a ballistics expert, and a medical examiner.



                                                                          A-4177-18
                                       5
      At about 7:00 p.m. on September 21, 2016, a group of individuals

gathered to watch a fistfight on Zinc Street, an alleyway between Second and

Third Streets in Florence Township. At some point, gunshots rang out, and the

victim, Ronald Walker, was shot. Florence Township police responded to calls

for assistance, as did paramedics who treated Walker at the scene and

transported him to the hospital, where he died from injuries sustained from

three gunshot wounds.       The medical examiner recovered two bullets and

several bullet fragments from Walker's body and identified "two exit wounds."

Law enforcement officers also recovered numerous shell casings near the

crime scene.

      Police interviewed several people on the night of the shooting.

However, the people interviewed were generally uncooperative and would not

tell the police what they saw, or who was involved in the shooting.

Nonetheless, the investigation uncovered evidence pointing to defendant as the

shooter and, at trial, the State produced three witnesses who testified they had

observed defendant at the fight in possession of a gun – Rasheed Johnson, the

victim's coworker and friend; Dontae Walker, the victim's brother; and Najhee

Cox, the victim's friend.




                                                                         A-4177-18
                                      6
      Johnson testified that on the day of the fight, he had worked with the

victim and his brother, Dontae.1 After work, they spent time together at an

apartment near West Second Street before walking toward West Third Street,

through the alleyway, where a fight broke out between two men. As the fight

was ending, Johnson observed defendant in the alleyway, standing near a

brown fence. Johnson had known defendant for a long time from growing up

in Florence Township. Johnson testified that defendant was wearing black

clothing and holding a black gun which he pointed and fired in the direction of

the victim. However, on cross-examination, Johnson acknowledged that he did

not know if defendant had pointed and fired the gun "at any particular person."

Johnson stated that "it could have been anyone that got hit."

      Johnson testified that when he heard gunshots, he and everyone he was

with started running toward West Second Street. According to Johnson, there

were about ten to fifteen people running. Once he saw the victim collapse near

a gate, he stopped running and stayed in the area until the victim was

transported to the hospital. Nonetheless, Johnson never spoke to the police

about the shooting until about two months later, when he was arrested on an


1
  We refer to Dontae by his first name to avoid confusion because he shares a
surname with the victim.


                                                                        A-4177-18
                                      7
outstanding warrant. During the interview, Johnson told police what he saw

and identified defendant from a photograph shown to him by the police.

Johnson believed that giving a statement about the shooting facilitated his

release from custody.

      Dontae corroborated Johnson's testimony about working on the day of

the shooting and hanging out after work with a group of friends and family.

Dontae testified that after work, a "beef" developed between his brother's

friend and "Nas and his cousin." However, no fight occurred at that time

because Nas's group left. Later, when Nas's group returned, Dontae and his

friends met up with some people and walked to the alleyway to watch the fight

along with his brother.    Dontae said there were two people fighting but

everyone "just scattered" when gunshots were fired.         While Dontae was

running towards his house, he encountered his cousin Lameek, who told him

his brother had been shot. When Dontae turned back and returned to the scene

to find his brother, he saw a person holding a silver gun in his left hand and

pointing it towards the ground. Dontae had never seen the man with the gun

before that night and described him as fat, with a chubby face, a short haircut,

and a beard. Although Dontae testified that he did not notice what the man

was wearing, on cross-examination, he admitted that he had told police the


                                                                         A-4177-18
                                      8
man holding the gun was wearing a grey hoodie and either grey sweatpants or

blue jeans, but he was not sure.

        After the shooting, Dontae described the person he had seen with the gun

to "a couple people" who showed him some photographs. As a result, Dontae

was able to identify the man with the gun as someone who went by the street

name "Black." In court, Dontae identified defendant as Black, the man he saw

holding a gun. Dontae testified that he did not see defendant shoot the gun,

nor did he speak to defendant.      According to Dontae, after people pulled

defendant away from the scene, Dontae ran towards his brother, whom he saw

lying face down in the street. Dontae "flipped" his brother over and waited

until the ambulance arrived. Dontae did not initially cooperate with the police

because "they don't do nothing," but later spoke to the police when his mother

told him to do so. At trial, Dontae also confirmed that his criminal history

included a felony conviction for a "[g]un charge" for which he served prison

time.

        Cox testified that on the date of the shooting, he was living on West

Second Street in Florence Township and had hung out with friends on West

Third Street after work. He observed a car pull up and someone jump out of

the car and engage in an argument with another person. The person then got


                                                                         A-4177-18
                                       9
back into the car and left, at which time Cox and his friends went to Zinc

Street to relax, drink, and talk about work. Soon thereafter, a group of older

men from Beverly arrived, and a fight broke out between Cox's friend Jahques

and another person. Cox said that additional fighting broke out between some

spectators, and, in response, his friend Daquan cocked a tan-colored airsoft

gun.

       Upon hearing gunshots, Cox ran with the victim in the direction of

Second Street. Cox said he was close friends with the victim, who was "like a

brother" to him. Cox testified he saw a heavyset man with a mini-Afro fire a

gun twice – the first time was in the air and the second time the bullet

ricocheted off the concrete. When Cox realized that the victim had fallen to

the ground, with "blood gushing out of his mouth," he turned around and

attempted to help him. Cox testified that he and others held the victim's head

up and put pressure on the wound until the ambulance arrived.

       Cox described the shooter as wearing a white T-shirt. Although Cox

knew the shooter as a person named Anthony, who went by the street name

Black, Cox did not identify defendant as the shooter at trial and testified that

he did not see the shooter in the courtroom. When Cox denied any recollection

of giving the police the name of the person he saw shooting a gun, the


                                                                         A-4177-18
                                     10
prosecutor used his prior statement to police to refresh his recollection that he

had told the police the shooter was a person named Black from Beverly and

was related to someone named Nas. Cox was adamant, however, that he never

recognized the shooter in either of the two photographs he was shown by

police.   On cross-examination, Cox acknowledged that detectives had

questioned him about the shooting while he was in jail on a charge of criminal

mischief. Although he denied that the detectives promised to get him out of

jail if he spoke to them, he admitted that the detectives said they would speak

to the judge for him.

      Defendant's aunt, Laura Taylor, also testified for the State. She resided

on West Third Street in Florence Township and confirmed that defendant went

by the street name "Black." When she heard the gunfire and screaming, she

went out onto her front porch and observed about fifteen to twenty people,

including defendant, running out of the alleyway. Taylor was one of several

people who called 9-1-1 to report the shooting. After making the call, Taylor

walked into the alleyway and observed the victim laying on the ground,

bleeding. At the time, the victim was being attended by his cousin Lameek

and Taylor's niece, Michelle.    When questioned by police later that night,

Taylor lied, telling them that she had not seen defendant on the night of the


                                                                          A-4177-18
                                     11
shooting. At trial, she testified that she had lied in order "to protect" her

nephew.

      The State also presented testimony from Cynthia Paton, who lived in a

second-floor apartment on West Third Street, near the shooting.          Paton

testified that after hearing gunshots, she looked out her window. She observed

approximately seven to ten people running from the scene and saw two hands

and two guns, one black and one silver, "over [a] stockade fence." However,

Paton did not know if the hands she saw belonged to one person or two

different people. Paton stated it appeared as if one gun was being fired in the

air because she saw a flash. Paton also recalled that one or both guns were

pointed in the direction of the victim's home, which was on Second Street.

Additionally, Paton testified that she had observed "a black man," dressed "all

in black [clothing,]" run by her porch and discard what she believed to be a

weapon in a trash bin. The man asked Paton if she had seen anything, and she

responded that she had not. On cross-examination, Paton acknowledged that

she did not know whether the man who ran past her was the same person she

had seen holding a gun in the air. Paton also recalled seeing a shirtless black

man who also might have had a gun.




                                                                        A-4177-18
                                     12
      Ballistics evidence showed that multiple weapons had been fired. Law

enforcement officers recovered from the scene: (1) two .9mm blank rounds

that had been discharged from the same gun; (2) three .9mm Luger shell

casings that had been discharged from the same gun; and (3) a bullet

discharged from a .38 caliber weapon, which may have come from the same

weapon used to kill the victim because the markings on the bullet matched

those on a bullet recovered from the victim's body. In addition, officers found

a .40 caliber semiautomatic pistol, with eight bullets in the magazine and one

in the chamber, in a recycling bin on Third Street, at the end of Zinc Street.

However, that weapon was not connected with any shell casings or bullets

found at the scene.

      In summation, the prosecutor argued that there were three weapons at

the scene: (1) the .40 caliber weapon found in the recycling bin; (2) the gun

that shot the blank rounds; and (3) the .38 caliber weapon used to kill the

victim. The prosecutor argued that the .9mm shell casings were related to the

.38 caliber weapon used to kill the victim.       In that regard, although the

ballistics expert testified that bullets could not be matched to casings, he also

testified that the .38 caliber bullet found at the scene could have been fired

from a .9mm Luger cartridge.


                                                                          A-4177-18
                                     13
      At the close of the State's case, defendant moved for judgment of

acquittal, see R. 3:18-1, but the motion was denied. Defendant did not testify

or produce any witnesses. Following the return of the verdict, on the State's

motion, the trial judge dismissed a fourth count charging second-degree certain

persons not to have weapons, N.J.S.A. 2C:39-7(b)(1), which had been

bifurcated for purposes of trial.

      Post-trial, the State moved for an extended term sentence under N.J.S.A.

2C:44-3(a), which was granted, and defendant moved for a new trial, see R.

3:20-1, which was denied. The judge sentenced defendant to an extended term

of fifty years in prison, subject to NERA, on the aggravated manslaughter

conviction, and a concurrent term of seven years in prison, with forty-two

months of parole ineligibility, on the unlawful possession of a weapon

conviction.     The remaining count was merged into the aggravated

manslaughter conviction.      On December 21, 2018, the judge entered a

memorializing judgment of conviction and this appeal followed.

                                      II.

      On appeal, defendant's arguments focus mainly on the jury charge.

Defendant argues he was deprived of a fair trial due to several errors in the

jury charge and the judge's response to a jury question. Specifically, defendant


                                                                         A-4177-18
                                     14
argues the judge erred by: (1) failing to adequately instruct the jur y on what

was and was not evidence, resulting in the jury considering prejudicial

information that was not in evidence; (2) failing to give a charge on police

photographs; (3) giving a one-sided summary of eyewitness testimony,

exposing bias in favor of the State; (4) responding to a jury question asking

whether defendant had a criminal record in a manner that contradicted the

court's earlier instruction regarding consideration of Dontae's prior conviction;

and (5) failing to give the model jury charge on prior contradictory statements.

      Because defendant did not object to the jury charge or the response to

the jury question in the trial court, we review for plain error and reverse only if

the error was "clearly capable of producing an unjust result."            State v.

McKinney, 223 N.J. 475, 494 (2015) (quoting R. 2:10-2).

            In the context of jury instructions, plain error is
            "[l]egal impropriety in the charge prejudicially
            affecting the substantial rights of the defendant and
            sufficiently grievous to justify notice by the reviewing
            court and to convince the court that of itself the error
            possessed a clear capacity to bring about an unjust
            result."

            [State v. Camacho, 218 N.J. 533, 554 (2014) (quoting
            State v. Adams, 194 N.J. 186, 207 (2008)).]

      Ordinarily, "[d]efendant is required to challenge instructions at the time

of trial." State v. Morais, 359 N.J. Super. 123, 134 (App. Div. 2003) (citing R.

                                                                            A-4177-18
                                      15
1:7-2).    "Where there is a failure to object, it may be presumed that the

instructions were adequate." Id. at 134-35 (citing State v. Macon, 57 N.J. 325,

333 (1971)). "The absence of an objection to a charge is also indicative that

trial counsel perceived no prejudice would result." Id. at 135.

      It is axiomatic that "[a]n essential ingredient of a fair trial is that a jury

receive adequate and understandable instructions." State v. Afanador, 151 N.J.

41, 54 (1997); see also State v. Green, 86 N.J. 281, 287 (1981) ("Appropriate

and proper jury instructions are essential for a fair trial."). "The [trial] judge

'should explain to the jury in an understandable fashion its function in relation

to the legal issues involved.'" McKinney, 223 N.J. at 495 (quoting Green, 86

N.J. at 287). "The trial judge must deliver 'a comprehensible explanation of

the questions that the jury must determine, including the law of the case

applicable to the facts that the jury may find.'" Ibid. (quoting Green, 86 N.J. at

287-88).

      When reviewing an alleged error in the jury charge, "portions of a

charge alleged to be erroneous cannot be dealt with in isolation but the charge

should be examined as a whole to determine its overall effect," State v.

Wilbely, 63 N.J. 420, 422 (1973), and "to determine whether the challenged

language was misleading or ambiguous," State v. Nelson, 173 N.J. 417, 447


                                                                             A-4177-18
                                      16
(2002). Further, in "assessing the soundness of a jury instruction," a reviewing

court considers how ordinary jurors would "'understand the instructions as a

whole,'" based upon "'the evidence before them, and the circumstances of the

trial.'" State v. Savage, 172 N.J. 374, 387 (2002) (quoting Crego v. Carp, 295

N.J. Super. 565, 573 (App. Div. 1996)).

      To be sure, the effect of any error "must be evaluated in light 'of the

overall strength of the State's case.'" State v. Walker, 203 N.J. 73, 90 (2010)

(quoting State v. Chapland, 187 N.J. 275, 289 (2006)). "Nevertheless, because

clear and correct jury instructions are fundamental to a fair trial, erroneous

instructions in a criminal case are 'poor candidates for rehabilitation under the

plain error theory.'" Adams, 194 N.J. at 207 (quoting State v. Jordan, 147 N.J.

409, 422 (1997)).    Indeed, "'erroneous instructions on material points are

presumed to' possess the capacity to unfairly prejudice the defendant." State v.

Bunch, 180 N.J. 534, 542 (2004) (quoting Nelson, 173 N.J. at 446).

"'[B]ecause erroneous instructions on material issues are presumed to be

reversible error,' our care in reviewing jury instructions is deep -seated and

meticulous . . . ." State v. Lykes, 192 N.J. 519, 537 (2007) (first alteration in

original) (citation omitted) (quoting State v. Lopez, 187 N.J. 91, 101 (2006)).




                                                                          A-4177-18
                                     17
These same standards apply to our review of a trial court's response to a jury

question. Ibid.

      "We have recognized that although an error or series of errors might not

individually amount to plain error, in combination they can cast sufficient

doubt upon the verdict to warrant reversal." State v. Reddish, 181 N.J. 553,

615 (2004). This is such a case.

      First, defendant argues the judge erred by omitting from the final

instructions to the jury the definition of "evidence" that could be considered in

judging the facts of the case contained in the model jury charge, which

provides in pertinent part:

                  Now I will move on to the second part of the
            instructions and discuss the evidence that you may
            consider in judging the facts of the case. When I use
            the term "evidence" I mean the testimony you have
            heard and seen from this witness box, any stipulations
            and the exhibits that have been admitted into
            evidence.

            [Model Jury Charges (Criminal), "Final Charge" (rev.
            May 12, 2014).]

      To support his argument that he was prejudiced by the omission,

defendant points to the following question submitted by the jury during

deliberations: "Can we ask if [defendant] has a criminal record? If so, we are

asking." Defendant asserts that the question indicates "[t]he jury was clearly

                                                                          A-4177-18
                                     18
considering 'facts' not in evidence" and was ignoring the judge's instruction

that it should draw no inference of guilt from defendant's failure to testify.

Further, defendant contends the judge erred in his response to the jury question

because after discussing the question with counsel, the judge instructed the

jurors that "whether a person does or does not have a criminal record may play

no part in a jury's determination of guilt or non-guilt and may play no part or

be considered by you in your deliberations.      It simply isn't relevant to the

case."     According to defendant, the response effectively told the jury that

Dontae's criminal record was irrelevant to the jury's deliberations and

contradicted the court's previous instruction that Dontae's prior conviction may

be considered when assessing his credibility.

         Although the State concedes the judge failed to define evidence in the

final charge, it asserts that the judge's reference to evidence on separate

occasions in various instructions throughout the trial cured the error. To be

sure, we consider the charge as a whole. However, contrary to the State's

argument, instructing the jurors on their obligation to weigh and assess the

"evidence," or instructing the jurors that certain information, such as the

indictment and comments made by the court and counsel, was not evidence,




                                                                         A-4177-18
                                      19
without affirmatively defining what constituted "evidence," did not suffice to

cure the error caused by the omission.2

      The error was compounded by the judge's response to the jury question

inquiring about defendant's criminal record. The question itself was indicative

of the jury's speculation about matters not in evidence and underscored the

prejudice caused by the judge's error in failing to affirmatively define the

"evidence" the jury was permitted to consider.      The response to the jury

question was problematic because it contradicted the judge's prior instruction,

which correctly told the jury that it could consider Dontae's prior conviction

when assessing his credibility. The contradictory response was particularly

damaging and cannot be excused on the basis of other overwhelming evidence


2
   The closest the judge came to defining "evidence" was in the charge on
identification, when the judge instructed the jury:

            [Y]ou may consider the factors the [c]ourt has just
            discussed with you and assess all of the circumstances
            of the case, including all of the testimony and
            documentary evidence in determining whether a
            particular identification made by a witness is accurate
            and is, thus, worthy of your consideration in deciding
            whether the State has met its burden to prove
            identification beyond a reasonable doubt.

            [(emphasis added).]



                                                                        A-4177-18
                                     20
of guilt in light of the circumstantial nature of the State's case, which depended

heavily upon the credibility of the State's witnesses, including Dontae.

      Defendant further contends that the judge erred by not giving the model

jury charge on police photographs, despite repeated references to defendant's

photograph being shown to witnesses by law enforcement. He asserts that if

the judge had read the model charge, "[t]his could have avoided the prejudice

of the jury considering defendant's prior record."

      The record reflects that law enforcement showed photographs to two

witnesses – Johnson, who identified defendant from a photograph, and Cox,

who did not.     The photograph that Johnson identified as defendant was

admitted into evidence upon the State's application. The photographs shown to

Cox were not shown to Cox at trial nor were they admitted into evidence.

Defendant did not request a charge on police photos, nor was one given by the

judge. However, in the final charge, on two occasions, the judge referenced

Johnson having identified defendant from a photograph shown to him by the

police.

      The model jury charge on police photos states:

                  There are in evidence photographs that were
            used to identify the defendant in this case.



                                                                           A-4177-18
                                      21
                  With reference to the photographs submitted
            into evidence, you will notice that many or all of the
            photographs appeared to have been taken by a law
            enforcement agency, or some other government entity.

                  You are not to consider the fact that the agency
            obtained a photograph of the defendant as prejudicing
            him/her in any way.        The photographs are not
            evidence that the defendant has ever been arrested or
            convicted of any crime. Such photographs come into
            the hands of law enforcement from a variety of
            sources, including but not limited to driver's license
            applications, passports, ABC identification cards,
            various forms of government employment, private
            employment requiring state regulation, including but
            not limited to casino license applications, security
            guard applications, etc., or from a variety of other
            sources totally unconnected with criminal activity.

            [Model Jury Charges (Criminal), "Identity – Police
            Photos" (rev. Jan. 6, 1992).]

      The model charge is intended to prevent jurors from considering photos

used by law enforcement in identification procedures as evidence of a

defendant's criminal history. In State v. Swint, 364 N.J. Super. 236, 239-43

(App. Div. 2003), we found prejudicial error in the trial judge's failure to issue

a charge on police photos where defense counsel requested such a charge and

jury questions about the photos indicated the jury's consideration of whether

the defendant had a criminal history. In reversing the defendant's convictions




                                                                           A-4177-18
                                      22
for attempted murder, robbery, aggravated assault, and related weapons

offenses, we stated:

                  Here, the jury was obviously concerned about
            the "criteria" used to select the photos shown to the
            victims. The legal concern is that police photos
            suggest the inadmissible postulate that defendant had
            a criminal history, may have been suspect for that
            reason, and the jury may then find him guilty on the
            same basis.      The Model Charge is designed to
            neutralize that prejudice.

                   In a case such as this where the sole issue was
            identification and that, in turn, was influenced by
            whether defendant's alibi was credible, we cannot say
            the error was harmless.

            [Id. at 243 (citations omitted).]

      Here, because identification was a material issue in the case that was, in

turn, influenced by witness credibility, the judge clearly erred by not issuing a

charge on police photos. Moreover, the error was prejudicial. Without the

charge, the jury was left to speculate about defendant's criminal history, which

it clearly did as evidenced by its question whether defendant had a criminal

record.

      Defendant also contends that the judge gave an erroneous and one-sided

summary of the eyewitness testimony in the identification charge. Defendant




                                                                          A-4177-18
                                      23
asserts the error exposed the judge's bias in favor of the prosecution and

deprived him of his constitutional right to a fair trial.

      "[T]he trial judge has the right, and oftentimes the duty, to review the

testimony and comment upon it, so long as he clearly leaves to the jury . . . the

ultimate determination of the facts and the rendering of a just and true verdict

on the facts as it finds them." State v. Mayberry, 52 N.J. 413, 439 (1968);

accord Reddish, 181 N.J. at 612; State v. Ramseur, 106 N.J. 123, 280 (1987).

"But when a court delves into the facts, 'any comment must be designed to

avoid unduly influencing or otherwise invading the province of the jury. '"

Reddish, 181 N.J. at 612-13 (quoting State v. Biegenwald, 106 N.J. 13, 44

(1987)); see, e.g., State v. Concepcion, 111 N.J. 373, 381 (1988) ("By

selectively interpreting its charge to the jury in relation to one aspect only of

the critical events, the trial court may have misled the jury and influenced it to

return a guilty verdict based solely on that conduct.").

             Thus, with respect to the relative strengths and
             weaknesses of the evidence . . . such arguments more
             properly emanate from counsel. If, however, a court
             finds it necessary to comment on the strengths of one
             party's case, it must refer to the opponent's
             counterarguments; conversely, if weaknesses are
             discussed, the countervailing explanations must be
             mentioned.

             [Reddish, 181 N.J. at 613 (citations omitted).]

                                                                           A-4177-18
                                       24
See also State v. Robinson, 165 N.J. 32, 45 (2000) ("[I]f the court refers to the

State's evidence in any significant way, it must also refer to the defendant's

contrary contentions.").

      "The trial judge is the symbol of experience, wisdom and impartiality to

the jury and, as such, must take great care that an expression of opinion on the

evidence should not be given so as to mislead the jury." State v. Zwillman,

112 N.J. Super. 6, 20-21 (App. Div. 1970). The judge "must not throw his [or

her] judicial weight on one side or the other." Id. at 21; see also State v.

Guido, 40 N.J. 191, 208 (1963) ("The trial judge is an imposing figure. To the

jurors he is a symbol of experience, wisdom, and impartiality.           If he so

intervenes as to suggest disbelief, the impact upon the jurors may be critical.").

      Here, in giving the identification charge, the judge summarized the

identification testimony of three witnesses as follows:

                  The State has presented the testimony of
            witnesses who identified the defendant in court.

                  Dontae Walker, who testified that he did not
            know the defendant prior to the shooting, but
            identified him in court.

                 Rasheed Johnson, who testified that he knew the
            defendant since he was five or six years old and that
            he saw the defendant fire the gun and that he


                                                                           A-4177-18
                                      25
            identified the defendant in a photograph to police and
            identified him here in court.

                  And Najhee Cox, who identified him in a
            statement to police as Black but did not identify him
            in court.

      Later in the identification charge, the judge also stated:

                    You may consider the confidence and accuracy
            of the witness. You heard testimony that Rasheed
            Johnson made a statement at the time he identified the
            defendant from a photograph concerning his level of
            certainty that the person in the photograph he selected
            is, in fact, the person who committed the crime.

      Defendant asserts the judge failed to mention that Dontae did not see

defendant shoot a gun and testified that defendant was holding a silver gun,

while Johnson testified that defendant was holding a black gun; inaccurately

implied that only one gun was fired when the evidence showed that multiple

guns had been fired; failed to mention that Johnson could not tell where

defendant was pointing the gun and did not see defendant shoot the victim;

told the jury that Johnson had "identified the defendant from a photograph" as

"the person who committed the crime" when all Johnson testified to was that

he identified defendant in a photograph shown to him by the police; and gave a

summary of Cox's testimony that was "simply not true."




                                                                       A-4177-18
                                      26
      The summaries were problematic in certain respects.          The judge's

summary of Dontae's testimony was accurate but incomplete because, as noted

by defendant, it did not point to the weaknesses in Dontae's identification.

Nevertheless, the incomplete summary of his testimony was not so prejudicial

as to constitute plain error. See Robinson, 165 N.J. at 43 (finding no plain

error in the trial court's identification charge, which failed to point out

weaknesses in the State's identification evidence).

      On the other hand, the judge's summaries of Johnson's and Cox's

testimony were both inaccurate and incomplete.        Contrary to the judge's

instruction, Johnson never identified defendant "from a photograph" as "the

person who committed the crime."3 Instead, Johnson testified that he had

identified defendant in a photograph shown to him by the police.            The

prosecutor never asked if he identified defendant to the police as the person he

saw shooting a gun, let alone "the person who committed the crime."

      Moreover, although Johnson testified that he saw defendant shoot a gun

in the alleyway, he conceded that he could not say for sure whether defendant

3
   This language appears in Model Jury Charges (Criminal), "Identification:
In-Court and Out-of-Court Identifications" (rev. May 18, 2020), which refers
to witnesses identifying the defendant "as the person who committed" the
offense. However, that language was inapplicable to the facts of this case,
where no witness testified to having seen defendant shoot the victim.


                                                                         A-4177-18
                                     27
was pointing the gun at any particular person. Although the jury was entitled

to infer from Johnson's testimony that defendant had shot and killed the victim

and that he was "the person who committed the crime," the judge erred by

making that inference on the jury's behalf. See Reddish, 181 N.J. at 613-16

(finding the jury charge improper because of the "instruction's one-sided

picture of the evidence" and the trial court's failure "to point to evidence and

arguments that favored defendant" which "left the jury with an impermissibly

unbalanced commentary on the evidence").

      Similarly, contrary to the judge's summary, Cox never identified

defendant as Black, nor did he identify defendant in his statement to the police.

Rather, Cox testified that the person he observed shooting a gun was a person

named Anthony, who went by the street name Black. He also acknowledged

telling the police that the person he observed shooting a gun was a person

named Black, from Beverly, who was related to a person named Nas.

However, Cox also testified that he never identified anyone from the photos

the police had shown him, and he did not see the shooter – the person he knew

as Anthony a/k/a Black – in the courtroom.

      Again, although the jury was entitled to infer from Cox's testimony that

defendant, whom other witnesses had testified went by the street name Black,


                                                                          A-4177-18
                                     28
was the person Cox had observed shooting a gun, the judge erred by making

that inference on the jury's behalf, particularly since the jury could also have

inferred from Cox's failure to identify defendant in the courtroom that

defendant was not the person whom Cox had observed shooting a gun. Thus,

through his mischaracterization of Cox's testimony, the judge erred in making

an inference favorable to the prosecution and prejudicial to the defense. See

id. at 615 ("The court had an independent duty to ensure that the jurors

received an accurate instruction on the relevant law and, when necessary, a

balanced assessment of the facts to allow them to apply that law. In failing to

fulfill that obligation, the court erred.").

      At trial, defendant did not object to the judge's summaries of Dontae's or

Johnson's testimony. However, defendant objected to the judge's proposed

instruction that Cox identified defendant as "Black from Beverly," maintaining

that Cox had "never said that's Black from Beverly when . . . talking about

[defendant,]" and never identified defendant in court nor in any photos shown

to him by the police. The judge overruled the objection.

      Notably, in summation, defense counsel addressed the weaknesses in the

State's case. Additionally, in the final charge, the judge instructed the jurors

that their understanding of the evidence was controlling and comments on the


                                                                         A-4177-18
                                        29
evidence made by the court and counsel were not "binding" on the jury and

were to be "disregard[ed]" in the event of a conflict. See State v. Rudd, 49

N.J. 310, 314 (1967) ("The trial judge had the right to comment on the

evidence so long as he clearly and fairly" told the jury it "was not bound by his

comment and could properly disregard it if it [saw] fit."). The jury appears to

have heeded the warning because during deliberations, the jury requested and

received read backs of the testimony of Dontae, Johnson, and Cox.

      If the judge's incomplete and, in some cases, inaccurate characterizations

of the identification testimony were the only error, we might find no basis for

appellate intervention. However, "[t]he combined impact of these errors does

not permit us to conclude that the cumulative error was harmless beyond a

reasonable doubt, therefore, a new trial is required." State v. Weaver, 219 N.J.

131, 162 (2014). Given the stature of the judge, the necessity for correct jury

instructions, the circumstantial nature of the State's case, and the importance of

the identification testimony and witness credibility in general, the errors, when

considered cumulatively with the other errors in the jury charge to which we

have adverted, warrant reversal of defendant's convictions.         See State v.

Orecchio, 16 N.J. 125, 129 (1954) ("Where . . . the legal errors are of such

magnitude as to prejudice the defendant's rights or, in their aggregate have


                                                                           A-4177-18
                                      30
rendered the trial unfair, our fundamental constitutional concepts dictate the

granting of a new trial before an impartial jury.").

      We apply a similar analysis to defendant's contention that the judge

committed reversible error when he failed to give the model jury charge on

witnesses' prior contradictory statements, and failed to identify the five State

witnesses unaffiliated with law enforcement who gave prior inconsistent

statements, namely, Taylor, Paton, Johnson, Cox, and Dontae. See Model Jury

Charges (Criminal), "Prior Contradictory Statements of Witnesses (Not

Defendant)" (May 23, 1994).

      It is undisputed that the judge did not give the model jury charge on

prior contradictory statements.    However, the judge instructed the jury on

assessing witness credibility, including considering prior inconsistent

statements, as follows:

                  How do you evaluate the testimony of
            witnesses? When considering the testimony of
            witnesses the [c]ourt suggests to you that you may
            wish to take into account the following.

                  The interest or lack of interest that any witness
            has in the outcome of the case; the bias or the
            prejudice of a witness, if any; the witness' mental
            capacity for knowing that about which he or she
            speaks. You may consider any prior inconsistent
            statements or any discrepancies in the testimony of a
            witness; the reasonableness or unreasonableness of the

                                                                         A-4177-18
                                      31
testimony; the manner in which the witness testified
on the stand; the demeanor of the witness; the witness'
willingness or reluctance to answer questions and you
may consider the inherent believability or lack thereof
of the testimony presented.

      In weighing the effect of a discrepancy you may
consider whether it relates to a matter of importance
or to a matter of unimportant detail. You may
consider whether it results from innocent error or
willful falsehood.

      If you believe that any witness testified falsely
concerning any material fact and did so with a purpose
to deceive you, you may give to that witness'
testimony whatever weight you deem it is entitled.
You may, in your discretion, disregard all of the
testimony of that witness or you may choose to accept
some portion of the testimony and reject other parts.

       You may also consider any explanation that a
witness may offer to explain a discrepancy in the
testimony offered. And you may, of course, accept all
of the testimony of any witness.

       In so many words the [c]ourt has just said to you
that an inconsistent statement may be used as proof of
the truth of the facts stated therein.

     Now what does that mean? That's a mind
bender. It's best explained by way of a rather simple
example.

       Let's suppose there's a driver of a vehicle. He's
in front of the courthouse here going up Rancocas
Road toward the intersection with High Street, which
is controlled by a traffic light. He's involved in a
collision. A police officer arrives on the scene within

                                                           A-4177-18
                         32
           a minute of the accident. And he says to the police
           officer, officer, for me as I entered the intersection the
           light was red.

                 Four months later he comes into this courtroom,
           sits on this witness stand and looks all of you in the
           eye and he says for me as I entered the intersection the
           light was green.

                  We now have inconsistent statements. The one
           to the police officer that it was red; now here in court
           it's green. What are your choices when you're faced
           with inconsistent statements? They are three.

                 In the first instance you may believe that the
           statement given to the police officer within a minute
           of the accident before there was time for fabrication
           represents the truth and you will find that the light was
           red.

                 The second possibility is that the witness has
           given you an explanation for his confusion at the time
           when he spoke to the police officer and you accept
           that explanation. You may find then that the light was
           green.

                 The third possibility is that, at least based on
           that witness' testimony, you find it so unreliable that
           you can make no finding as to the color of the light.
           They are your choices if you are faced with
           inconsistent statements.

     In essence, the charge combined elements of Model Jury Charges

(Criminal), "Criminal Final Charge" (rev. May 12, 2014) (addressing the

credibility of witnesses), Model Jury Charges (Criminal), "False in One –


                                                                        A-4177-18
                                     33
False in All" (rev. Jan. 14, 2013), and Model Jury Charges (Criminal), "Prior

Contradictory Statements of Witnesses (Not Defendant)" (May 23, 1994).

Defendant did not object to the charge.

      In State v. Hammond, 338 N.J. Super. 330, 339 (App. Div. 2001), we

addressed a trial court's failure to give the model charge on "prior inconsistent

statements made by the State's two key eyewitnesses." Prior to trial, the two

witnesses had given statements to the police "that they knew nothing about the

homicide." Id. at 340. At trial, however, "both witnesses recanted these initial

statements . . . and testified that they in fact had witnessed the defendant fire at

least two shots into the victim."      Id. at 340-41.     Over defense counsel's

objection, the trial court did not issue the model jury charge on prior

contradictory statements. Id. at 339-40. Instead, the court provided the jury

with the "standard instructions regarding witness credibility" and did not

specify that the jury "could use the prior inconsistent statements to assess the

witnesses' credibility and as substantive evidence." Id. at 341. Nevertheless,

we found that, as a whole, the jury charge was adequate to enable the jury to

evaluate and make determinations regarding the key witnesses' prior

inconsistent statements, particularly in light of defense counsel's "vigorou s

arguments" on credibility, and the fact that the witnesses' prior inconsistent


                                                                             A-4177-18
                                       34
statements were "blanket denial[s] of any knowledge of the crime, rather than

an alternative version of the crime scenario." Id. at 341-43.

      Summarizing our holding, we stated:

            [T]he out-of-court prior inconsistent statements that
            are before us here lack any significant substantive
            exculpatory value that is pertinent to the jury
            instructions whose omission defendant challenges.
            The inconsistency arises from the witnesses' total
            disavowal to the authorities of any knowledge of an
            incident, in contrast to their testimony at trial in which
            they recounted the incident in detail.            In these
            particular circumstances, because the import of the
            out-of-court prior inconsistent statements went solely
            to the issue of credibility and they had no substantive
            exculpatory value of their own that is relevant to the
            jury instruction on prior inconsistent statements of
            witnesses, such an instruction was not needed to
            protect defendant's rights. On the contrary, we are
            satisfied that the jury, as instructed on credibility by
            the court, and as informed by its common sense and
            relevant life experience, was fully qualified to
            determine the credibility or lack of credibility of both
            eyewitness versions. The jury was able to do this with
            no less capacity than if it had been instructed that it
            might consider as substantive evidence the witnesses'
            original denials of any knowledge of the crime. We
            thus conclude that there is no merit to defendant's
            contention that the trial court erred in its instructions
            to the jury.

            [Id. at 343.]

We cautioned, however, that we were "not creat[ing] a general rule that the

Model Charge on inconsistent statements should not be used. To the contrary,

                                                                         A-4177-18
                                      35
that instruction should as a rule be given whenever appropriate, and the present

facts merely illumine a limited exception to the rule in a particular factual

context." Id. at 343-44.

      In contrast, in State v. Allen, 308 N.J. Super. 421, 427-28, 431-32 (App.

Div. 1998), we found cumulative and plain error in the jury charge, warranting

reversal of the defendant's drug related convictions, where the trial court did

not give the full charge on credibility or a charge on prior contradictory

statements or deliberation and "the issue of credibility" was "the keystone to

the defense." We noted "[t]he court [was] obligated to inform the jury of the

criteria necessary for jurors to judge the credibility of the witnesses who

testify before them" because even if "the inconsistencies are of limited

probative value, . . . they still raise issues as to credibility which must be

considered by a jury in determining the ultimate issue in the case." Id. at 428-

29. We concluded that because "[t]he charges complained of [were] part of the

'standard' charge and absent a substantial basis should have been charged ," the

"failure to charge" constituted "plain error." Id. at 432 (citing R. 2:10-2).

      Here, in Taylor's prior statement to the police, she denied that defendant

was present in the alleyway on the night the victim was killed.           At trial,

however, she testified to seeing defendant run from the alleyway, thereby


                                                                            A-4177-18
                                      36
placing him at the scene of the crime.      Thus, Taylor's prior inconsistent

statement was of the nature addressed in the model jury charge and had

significant substantive exculpatory value. On the other hand, the statements

given by other witnesses were not so clearly inconsistent with their trial

testimony or exculpatory for defendant. For example, Dontae's statement to

the police and his trial testimony were fuzzy about whether he had noticed the

shooter's clothing. Some witnesses' prior statements, like Johnson and Cox,

were merely given reluctantly, after their own arrests. Other witnesses, such

as Paton and Cox, merely had to have their recollections refreshed by their

prior statements to the police.

      Common to all the witnesses' prior statements was that the prior

statements related to the witnesses' overall credibility, which was a key issue

in the case. For that reason, the judge should have given the entire model jury

charge on prior contradictory statements. The model charge is more thorough

than the charge given by the judge and requires the judge to identify the trial

witnesses who gave prior contradictory statements. However, as in Hammond,

defense counsel thoroughly addressed the credibility of witnesses in his

summation. Moreover, unlike Hammond, the judge gave a charge that drew,




                                                                        A-4177-18
                                    37
in part, from the model charge on prior contradictory statements and there was

no objection to the judge's failure to issue the entire model charge.

       Standing alone, we might not find plain error in the judge's failure to

give the entire model charge. However, in light of the previously discussed

errors in the jury charge, the failure to issue the model charge on prior

contradictory statements takes on greater significance and, when considered

cumulatively with the other errors, warrants reversal of defendant's

convictions.   "When legal errors cumulatively render a trial unfair, the

Constitution requires a new trial." Weaver, 219 N.J. at 155. "This is a classic

case of several errors, none of which may have independently required a

reversal and new trial, but which in combination dictate a new trial." Id. at

162.

       Based on our decision, we need not address defendant's remaining

arguments in any detail. Briefly, we reject defendant's argument that the judge

committed plain error by failing to give a causation charge that was tailored to

the facts of the case. The judge gave the model jury charge which courts are

instructed to use "[i]f causal relationship between conduct and result is not an

issue," as was the case here. See Model Jury Charges (Criminal), "Aggravated

Manslaughter (N.J.S.A. 2C:11-4(a))" (rev. Mar. 22, 2004).


                                                                         A-4177-18
                                      38
      We also reject defendant's contention raised for the first time on appeal

that the judge erred by allowing the State to impeach its own witnesses, Paton

and Cox, without conducting a N.J.R.E. 104 hearing outside the presence of

the jury. Contrary to defendant's argument, the State merely used Paton's and

Cox's prior statements to the police to refresh their respective recollections.

Therefore, no hearing was necessary. See State v. Carter, 91 N.J. 86, 122

(1982) ("Once a proper foundation has been laid, a witness may examine any

document to refresh his memory.").

      Finally, notwithstanding the circumstantial nature of the State's case,

giving the State the benefit of all favorable inferences drawn from the

evidence, the judge properly denied defendant's motion for judgment of

acquittal, made at the end of the State's case and as part of his motion for a

new trial after the verdict. See State v. Lodzinski, 249 N.J. 116, 143-44 (2021)

(delineating standards governing motions for judgment of acquittal pursuant to

Rule 3:18-1 and Rule 3:18-2); see also State v. Dancyger, 29 N.J. 76, 84

(1959) (stating that criminal conviction may be based solely upon

circumstantial evidence).




                                                                         A-4177-18
                                     39
     In sum, defendant's convictions are reversed, and the matter is remanded

for a new trial. Given our disposition, we do not need to address defendant's

sentencing arguments.

     Reversed and remanded for a new trial. We do not retain jurisdiction.




                                                                      A-4177-18
                                   40